Case: 12-60571       Document: 00512187215         Page: 1     Date Filed: 03/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2013
                                     No. 12-60571
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOAN RICHARDSON,

                                                  Petitioner

v.

ERIC HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A046 031 578


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Joan Richardson, a native and citizen of Trinidad and Tobago, petitions
this court for review of an order by a single-member panel of the Board of
Immigration Appeals (BIA) dismissing her appeal of an immigration judge’s
order denying her motion to reopen removal proceedings. She contends that she
did not receive notice of proceedings that resulted in an in absentia removal
order in 2001. She argues that affidavits from her and her sister overcame the
slight presumption that notice was delivered to her address of record. See

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60571     Document: 00512187215     Page: 2   Date Filed: 03/26/2013

                                  No. 12-60571

Matter of M-R-A-, 24 I. & N. Dec. 665, 672-73 (BIA 2008) (holding that there is
a slight presumption of delivery where notice is sent by regular mail). We
review the BIA’s decision under highly deferential abuse of discretion standard.
See Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      The precise factual findings and legal rationale for the BIA’s decision are
somewhat nebulous.        Nonetheless, discrepancies between Richardson’s
allegations and the record undermine the veracity of her claims of non-receipt.
Moreover, she showed no diligence in seeking to reopen the proceedings where
she had undisputed actual notice of the removal order for more than three years
and constructive notice for 10 years, by virtue of a certified letter successfully
delivered to her address of record. See Matter of M-R-A-, 24 I. & N. Dec. 665, 674
(BIA 2008); Matter of G-Y-R-, 23 I. & N. Dec. 181, 189 (BIA 2001). We therefore
cannot say that the BIA’s implicit disbelief of Richardson and its consequent
dismissal of her appeal were “capricious, without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Gomez-Palacios, 560 F.3d at 358. The petition
for review is DENIED.




                                        2